

116 HR 6541 IH: Providing Protective Equipment Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6541IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Malinowski (for himself, Ms. DeLauro, Ms. Escobar, Mr. Gallego, Ms. Jackson Lee, Mrs. Napolitano, Mr. Payne, Ms. Kuster of New Hampshire, Mr. Grijalva, Mr. Pappas, Mr. Cohen, Ms. Scanlon, Mr. Neguse, Mrs. Hayes, Ms. Schakowsky, Ms. Porter, Mr. Gonzalez of Texas, Mr. McNerney, Mr. Ruppersberger, Ms. Barragán, Ms. Norton, Mr. Vargas, Mr. Rouda, Ms. Omar, Mr. Cisneros, Mr. Nadler, Ms. Garcia of Texas, Mr. Castro of Texas, Mr. Levin of California, Mrs. Beatty, Mr. Espaillat, Ms. Brownley of California, Mr. Garamendi, Mr. Pocan, Mrs. Axne, Ms. Matsui, Ms. Wasserman Schultz, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to provide for maintaining adequate supplies in Strategic National Stockpile, and for other purposes.1.Short titleThis Act may be cited as the Providing Protective Equipment Act of 2020 or the PPE Act of 2020. 2.Maintaining adequate supplies in Strategic National Stockpile(a)In generalSection 319F–2(a)(3) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by striking the period at the end and inserting ; and; and(3)by adding at the end the following: (K)in consultation with the working group under section 319F(a) and the Public Health Emergency Medical Countermeasures Enterprise established under section 2811–1, annually determine the minimum level of relevant supplies that must be maintained in the national stockpile at all times, especially in case of a significant pandemic..(b)DeterminationSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following: (6)Supply adequacy(A)Budget submissionNot later than February 1 of each year, the Secretary shall include in the annual budget submission for the Department, and submit to the Congress, the Secretary’s request with respect to expenditures necessary to maintain the minimum level of relevant supplies in the stockpile, as determined under subsection (a)(3)(K). (B)Defense Production ActIf the Secretary cannot maintain such minimum level due to other issues, including production issues, the Secretary shall request that the President use the authority provided under title I or III of the Defense Production Act of 1950 to attain and maintain that minimum level. .(c)Reimbursable transfers from Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)), as amended by subsection (b), is further amended by adding at the end the following: (7)Transfers and reimbursementsWithout regard to chapter 5 of title 40, United States Code, the Secretary may transfer to any Federal department or agency, on a reimbursable basis, any drugs, vaccines and other biological products, medical devices, and other supplies in the stockpile if the transferred supplies are less than six months from expiry..(d)Removal of limitation on the Defense Production Act FundSection 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) is amended—(1)by striking subsection (e); and(2)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.